Mr. Justice Richardson
delivered the opinion of the court:
The claim of Mr. Ogier was by simple contract, i. e. by a note. And the question is,' can the mortgage deed change the character of the note, or give it a preference to other simple contract debts under the administrators law.
I cannot perceive any reason in supposing the simple contract debt changed by the mortgage, That deed gave a particular lien upion certain property, but here its object and intent terminated, and otherwise left the note as it stood before, still a simple contract. The postea must, therefore, ,be delivered to the plaintiff, with leave to enter up judgment upon the special verdict.
Justices Colcock, Nott, Gantt and Johnson, concurred.